DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/19/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-12 and 26-30  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 27, it is unclear if the air jet of lines 14 and 15 respectively is the same as the air jet from lines 8 and 9 of the same claims. It is unclear if there are two separate air jets, or a single air jet.
Claims 11-12, 26 and 28-30 are rejected for being dependent from a rejected base claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parish et al. (5,371,117) in view of Noone et al. (6,004,626) and Culler et al. (2002/0026752).
Regarding claim 7, Parish et al. shows a sprayable coating that includes a polymer matrix (col 3, lines 12-33) on a component (inherently what the coating is being sprayed into). Parish et al. teaches that his coating can be sprayed form a device where the polymer matrix and the  filler component are mixed during the spraying process either internal or external of the spray nozzle (col 2, lines 50-55).
 But fails to disclose that the coating contains grit particles form about 50%-75% by volume of the abrasive coating 
and a spray gun to atomize and propel the polymer matrix toward the component by an air jet, the grit particles are communicated into the air jet, the spray gun including a supply of the polymer matrix communicated with the spray gun to generate an air jet carrying the polymer matrix; and a supply of the abrasive filler communicated with the spray gun to add the abrasive filler to the air jet.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the spray gun of Noone et al to spray the coating of Parish et al. onto a substrate. One of ordinary skill in the art would know to spray the polymer matrix and the  filler component from two separate sources of Noone allowing them to mix during the spraying process, internal to the spray gun as suggested by Parish. This modification would allow the coating of Parish et al. to be sprayed with a spray gun that has an enlarged mixing chamber to mix the two separate components as taught by Noone et al. (col 2, lines 5-10).
The above combination still fails to disclose that the coating includes grit particles that form about 50%-75% by volume of the abrasive coating 
However, Culler et al. teaches a sprayable abrasive layer ([0159]) on an article (104) in which the grit particles form about 50%-75% by volume of the abrasive coating ([0038], [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add grit particles at 50%-75% by volume of 
The above combination is fully capable of performing the function of “such that the grit particles of the abrasive filler are bonded onto the component, the polymer matrix outgases through the grit particles during curing of the polymer matrix to form the abrasive coating on the component such that the polymer matrix provides 3-10% volume of the abrasive coating once cured.” It is noted that since all the clamed structure is provided by the above combination, the above combination can inherently perform the claimed functions.
Regarding claim 11, Culler et al  discloses that the abrasive filler comprises zirconia [0106].
Regarding claims 12 and 28, Culler et al   discloses that the abrasive filler has an average particle size of 220 mesh or 63 micrometers ([0151]).
Regarding claim 26, the polymer matrix includes one or more epoxies, polyimides, polyurethanes, cyanoacrylates, and acrylics (col 3, line 38, Parish).
Regarding claim 27, since the polymer composite fan blade is not positively recited by the claims, the above combination can be used to spray the coating onto a polymer composite fan blade. 
Regarding claims 29 and 39,  the supply of abrasive filler comprises a supply of hollow glass microspheres (Culler et al  discloses, col 2, lines 10-13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 11-12 and 26-30 and have been considered but are moot in view of the new ground of rejection above.
Regarding the applicants concern of claim 25, the examiner notes that figure 5 clearly shows the polymer matrix 204 mixing with the grit particles 210 before they both leave the nozzle 202. Because the two components mix before leaving the nozzle, then at lease some of the polymer matrix will inherently carry at lease some of the grit particles in the arrangement of figure 5. In figure 6, the polymer matrix and the grit particles mix at the substrate so the polymer matrix does not carry the grit particles. Since figure 5 is the elected species, claim 25 remains withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/10/2022